[Cite as State ex rel. Vigil v. Cuyahoga Cty. Common Pleas Court, 2020-Ohio-4571.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE EX REL., CHRISTOPHER M.
VIGIL,                                                :

                Relator,                              :
                                                                            No. 109840
                v.                                    :

CUYAHOGA COUNTY COMMON
PLEAS COURT                                           :

                Respondent.                           :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: WRIT DENIED
                DATED: September 18, 2020


                                         Writ of Mandamus
                                         Motion No. 540340
                                         Order No. 540950


                                            Appearances:

                Christopher M. Vigil, pro se.

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and James E. Moss, Assistant Prosecuting
                Attorney, for respondent.


MARY J. BOYLE, J.:

                   Relator, Christopher M. Vigil, seeks a writ of mandamus to compel

respondent, the Cuyahoga County Common Pleas Court, and more specifically
Judge Deena R. Calabrese, to resentence him. Finding no merit, this court grants

respondent’s motion for summary judgment and denies the requested writ.

I. Procedural and Factual History

               On July 21, 2020, relator filed a complaint for a writ of mandamus.

There, he alleged that he received a 14-year prison sentence as a result of convictions

in a criminal case. He appealed his convictions to this court in State v. Vigil, 8th

Dist. Cuyahoga No. 103940, 2016-Ohio-7485. On October 27, 2016, this court

affirmed all but one of relator’s convictions, vacated his conviction for domestic

violence, and remanded the case to the trial court to journalize this result.

               Relator asserts that respondent has failed to comply with this court’s

order and opinion. He claims that his presence is required at a hearing where

respondent must resentence him in order to comply with this court’s decision. His

complaint requests that this court order respondent to hold a resentencing hearing.

               Respondent filed a motion for summary judgment on August 4, 2020.

There, she argued that relator is not entitled to a hearing, that this court did not

remand the case for a resentencing hearing in its October 27, 2016 opinion, and that

she fully complied with this court’s directive when she journalized an order vacating

relator’s domestic violence conviction and sentence on February 2, 2017. She

attached a certified copy of this journal entry to her motion for summary judgment.

Relator did not timely oppose respondent’s motion for summary judgment.
II. Law and Analysis

               The matter is before this court on respondent’s motion for summary

judgment.

      Before summary judgment may be granted, it must be determined that
      (1) no genuine issue as to any material fact remains to be litigated, (2)
      the moving party is entitled to judgment as a matter of law, and (3) it
      appears from the evidence that reasonable minds can come to but one
      conclusion, and viewing the evidence most strongly in favor of the
      nonmoving party, that conclusion is adverse to the party against whom
      the motion for summary judgment is made.

State ex rel. Spencer v. E. Liverpool Planning Comm., 80 Ohio St.3d 297, 298, 685

N.E.2d 1251 (1997), citing State ex rel. Leigh v. State Emp. Relations Bd., 76 Ohio

St.3d 143, 144, 666 N.E.2d 1128 (1996). See also State ex rel. Parker v. Russo, 158

Ohio St.3d 123, 2019-Ohio-4420, 140 N.E.3d 602.

               A writ of mandamus is appropriate when relators show by clear and

convincing evidence that (1) they have a clear legal right to the requested relief, (2)

that the respondents have a clear legal duty to provide the requested relief, and (3)

that relators have no plain and adequate legal remedy. State ex rel. Kerns v.

Simmers, 153 Ohio St.3d 103, 2018-Ohio-256, 101 N.E.3d 430, ¶ 5.

               Relator claims that respondent is required to hold a resentencing

hearing according to this court’s 2016 opinion. Relator is incorrect.

               This court’s 2016 opinion upheld the majority of relator’s convictions

and sentences, but found that the domestic violence conviction was not supported

by sufficient evidence. Vigil, 8th Dist. Cuyahoga No. 103940, 2016-Ohio-7485, at

¶ 21. As a result, this court vacated this conviction and remanded the case to the
trial court to issue a journal entry commensurate with this court’s decision. We

specifically stated: “Case is remanded to the trial court to vacate the conviction and

sentence for domestic violence.” Id. at ¶ 47.

              On February 2, 2017, respondent journalized an entry vacating

relator’s conviction and sentence for domestic violence. Respondent attached a

certified copy of the entry to her motion for summary judgment. Contrary to

relator’s arguments, a resentencing hearing is not necessarily required when a court

vacates a conviction. In cases where a penalty is removed, a defendant’s presence is

not required and no resentencing hearing is necessary. State ex rel. Roberts v.

Marsh, 156 Ohio St.3d 440, 2019-Ohio-1569, 128 N.E.3d 222, ¶ 11.

              In Roberts, the Supreme Court of Ohio held that writs of mandamus

and procedendo would not issue to compel a judge to bring a defendant back into

court to resentence him when the judge was required by an appellate court decision

to vacate a period of postrelease control that was improperly imposed. The court

reasoned that the removal of a penalty is not the same as the addition of a penalty

that would necessitate the presence of a defendant pursuant to Crim.R. 32, Crim.R.

43, and the defendant’s due process rights. Id. at ¶ 11.

              In circumstances similar to relator’s, this court denied a writ of

procedendo because the appellate decision did not require a resentencing hearing,

but only a journal entry that reflected what occurred on appeal. State v. White, 8th

Dist. Cuyahoga No. 101835, 2014-Ohio-5040. In White, in an underlying appeal,

one conviction for kidnapping was vacated, and the case was remanded to the trial
court to journalize that decision. Id. at ¶ 4. The case was remanded “only for a

corrected journal entry to show the action taken on appeal.” Id. at ¶ 6. We found

that “the trial court fulfilled this task, and there is nothing more to do.” Id. Once

the trial court journalized a decision removing the kidnapping conviction, it had

complied with the appellate court’s decision and order.

              The same is true in the present case. In the appellate decision relator

relies on required respondent to enter an order vacating relator’s domestic violence

conviction. Respondent fulfilled this obligation on February 2, 2017. Relator is not

entitled to a new sentencing hearing, and his presence in the courtroom is not

required for respondent to properly enter an order vacating the domestic violence

conviction.

              Therefore, respondent’s motion for summary judgment is granted.

Relator’s request for a writ of mandamus is denied. Costs to relator. The clerk is

directed to serve upon the parties notice of this judgment and its date of entry upon

the journal. Civ.R. 58(B).

              Writ denied.



_______________________________
MARY J. BOYLE, JUDGE

EILEEN T. GALLAGHER, A.J., and
EILEEN A. GALLAGHER, J., CONCUR